Citation Nr: 1534120	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-19 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for status-post stress fracture, right tibia, with knee pain.

2.  Entitlement to an evaluation in excess of 10 percent for status-post stress fracture, left tibia, with knee pain.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2010, the Veteran testified during a Travel Board hearing before the undersigned.  

This matter was last before the Board in June 2014, at which time it was remanded for further development. 

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from January 2007 to February 2015.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The Veteran is service-connected for a bilateral knee disability.  In a January 2015 submission, her treating physician indicated that her bilateral knee disability causes her to fall, with the most recent fall in 2014 resulting in a shoulder injury.  Therefore, the Board refers the issue of entitlement to service connection for right shoulder injury, claimed as secondary to a fall resulting from the service-connected bilateral knee disabilities, to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claims must again be remanded for additional development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

As to the claims for increased ratings in excess of 10 percent for the Veteran's status-post stress fracture, right and left tibia, with knee pain, the Board observes that following the issuance of the last Supplemental Statement of the Case in October 2014, the Veteran submitted additional medical evidence in support of her claim.  In particular, in January 2015, the Veteran submitted a statement from Dr. T.P. regarding her bilateral knee disabilities.  Dr. T.P. provided a medical summary of the Veteran's in-service injury, delayed treatment, and resulting chronic pain and disability.  Dr. T.P. related her belief that all of the Veteran's current bilateral knee symptoms were related to the fact that the initial bilateral tibial plateau fracture injuries in service were not treated properly at onset.  Dr. T.P. indicated that she was currently evaluating the Veteran for anterior tibial artery stenosis, which may be the source of her current pain and the reason abnormalities were not showing up on magnetic resonance imaging or x-ray imaging.  Given that these findings are clearly relevant to the claims for higher evaluations for her status-post stress fractures, the Board notes that the issues on appeal must be readjudicated by the agency of original jurisdiction with consideration of this new evidence.

Furthermore, given Dr. T.P.'s opinion that all of the Veteran's current knee problems are related to the initial injury in service and the new diagnosis of anterior tibial artery stenosis, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current nature and severity of her service-connected bilateral knee disability.

While on remand, updated treatment records pertaining to the Veteran's service-connected bilateral knee disability should be obtained.

In a July 2014 rating decision, the RO denied entitlement to service connection for sleep apnea and reopened and denied entitlement to service connection for a low back disability.  In a notice of disagreement dated in March 2015, the Veteran expressed disagreement with the denials of entitlement to service connection for sleep apnea and a low back disability.  The AOJ has not yet issued a statement of the case (SOC) regarding these issues.  Given the Board's determination that the Veteran filed a timely notice of disagreement with the July 2014 rating action, denying entitlement to service connection for sleep apnea and a low back disability, and the fact the AOJ has yet to issue a relevant SOC, the Board has no discretion and is obligated to remand the issue to the AOJ for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the current nature and severity of her service-connected status-post stress fracture of the right and left tibia, with knee pain.  The claims folder must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

The examination report should specifically state the degree of disability present in the Veteran's knees.  Any neurological abnormalities resulting from this disability should be discussed.  The clinician should also discuss how the Veteran's disability impacts her daily activities of living.

Range of motion studies should be noted in the examination report.  The examiner should also fully describe any weakened movement, excess fatigability, and incoordination present, and further describe any objective evidence of pain caused by this disability.  To the extent possible, any determinations concerning pain, weakness, fatigability and flare-ups should be portrayed in terms of the degree of additional loss of range of motion.  

To the extent possible, the examiner should attempt to differentiate between left knee symptoms/disabilities which are directly related to the injury in service and/or the service-connected status-post stress fractures of the right and left tibia, and any identified left knee symptoms/disabilities which either are not related to the service-connected status-post stress fractures of the right and left tibia, and/or did not subsequently develop due to the service-connected disability.

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided.

3. After the development has been completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

4. The AOJ should issue an SOC to the Veteran addressing the matters of entitlement to service connection for sleep apnea and a low back disability, including citation to all relevant law and regulation pertinent to the claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if an appeal is timely subsequently perfected, these issues should be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


